Citation Nr: 1643826	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities.

2.  Entitlement to an increased rating in excess of 30 percent for chondromalacia of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to an initial compensable disability rating for recurrent episodes of gastrointestinal bleeding. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO, in part, increased from 20 percent to 30 percent the disability rating assigned to the service-connected left knee disability, effective August 21, 2008--the date VA received the Veteran's claim for increased compensation for this disability.  By that rating action, the RO continued a 30 percent rating assigned to the service-connected foot disabilities and denied entitlement to TDIU.  The Veteran appealed these determinations to the Board.  

This appeal also stems from a February 2011 rating action issued by the above RO.  By that rating action, the RO granted service connection for a right knee disability; an initial 10 percent disability rating was assigned, effective September 19, 2005--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent rating assigned to the above-cited disability to the Board. 
In November 2009 and July 2012, the Veteran testified before a Decision Review Officer and the undersigned, respectively.  Copies of the hearing transcripts have been associated with the Veteran's paper files. 

In a December 2013 decision, the Board, in part, denied an increased disability rating in excess of 30 percent for the service-connected postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities.  The Veteran appealed the Board's decision to the United States Court of Appeals For Veterans Claims (Court).  In February 2016, the Court issued a Memorandum Decision and a concurrent Order, vacating the Board's December 2013 denial of an increased rating in excess of 30 percent for the service-connected foot disability, and remanded the claim to the Board for reconsideration.  In vacating the Board's decision, the Court issued the following conclusions:  (i) The Board erred in failing to consider whether an increased rating in excess of 30 percent was available after considering 38 C.F.R. § 4.26 ("Bilateral factor") for Diagnostic Codes 5276, 5278 and 5284; (ii) The Board erred in failing to address whether the Veteran's painful corns or calluses could be rated by analogy to 38 C.F.R. § 4.118 (2015), Diagnostic Code 7804, the code used to evaluate unstable or painful scar;  (iii) The Board did not err when it failed  to consider the reasonably raised issue of entitlement to service connection for pes planus and arthritis; and, (iv) The Board did not err when it determined that referral for an extraschedular consideration was not warranted, and that her disability did not present an exceptional disability picture. 

In addition, by a January 2014 rating action, the RO, in part, granted service connection for recurrent gastrointestinal bleeding; an initial noncompensable rating was assigned, effective August 21, 2008--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran was informed of the RO's decision that same month.  (See letter from the RO to the Veteran, dated in late January 2014, received into the Veteran's Virtual VA electronic record on January 27, 2014).  In correspondence to VA, received by the RO in February 2014, the Veteran disagreed with the initial noncompensable rating assigned to the service connected gastrointestinal disability.  (See February 2014 letter from the Veteran to the RO, received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on August 22, 2016).  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, this issue will be addressed in the remand section below.  On remand, the RO should provide the Veteran with an SOC that addresses the above-cited initial evaluation claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that prior to further review of the claims on appeal, additional substantive development is necessary. Specifically, the AOJ should schedule the Veteran for VA examinations to determine the nature and extent of his foot and knee disabilities; and, issue a SOC that addresses the issue of entitlement to an initial compensable rating for recurrent episodes of gastrointestinal bleeding.  The Board will address each reason for remand separately below. 

i) VA examinations-Feet and Knees

a. Postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities

As noted in the Introduction, in vacating the Board's December 2013 denial of an increased rating in excess of 30 percent for the service-connected left foot disability in its February 2016 Memorandum Decision, then Court found, in part, that the Board had erred in failing to consider whether an increased rating was available after considering 38 C.F.R. § 4.26, bilateral factor for Diagnostic Codes 5276, 5278 and 5284.  (See February 2016 Memorandum Decision at page (pg.) 2).  The Court also concluded that the Board had erred in failing to address whether the Veteran's painful corns or calluses may be rated by analogy to Diagnostic Code 7804, the code used to evaluate unstable and painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

In view of the Memorandum Decision, the Board concludes that the most appropriate course of action at this time is to remand the claim for a new VA foot examination of the Veteran's right foot and/or left foot disabilities, to include whether the Veteran currently has any painful and/or unstable corns or calluses of the feet that can be rated analogous to scars.  The Board is precluded from making a medical decision and finds that further information regarding the effective functioning of the Veteran's feet is necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

b. Left and Right Knee Disabilities

Regarding the Veteran's service-connected left and right knee disabilities, the Board finds that prior to further appellate review of the increased and initial rating claims for these disabilities, respectively, additional substantive development is necessary.  Specifically, the AOJ must schedule the Veteran for a VA joints examination that is consistent with the Court's recent holding in Corriera v. McDonald, No. 13-328, 2016 WL 3591858 (Vet. App. July 5, 2016).  

In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2015) required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court held "that the final sentence of 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id. at 9 n.8.  

Here, VA previously examined the Veteran's left and right knees in January 2014.    (See VA Knee/Lower Leg Disability Benefits Questionnaire (DBQ) report, dated in January 2014, received and uploaded to the Veteran's Virtual VA electronic record on January 29, 2014)).  These reports do not comply with the requirements of Corriera because they do not contain joint testing on both active and passive motion, weigh-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for VA examinations of his left and right knees that comply with the requirements in Corriera.  

ii) Manlincon-Initial Rating-Recurrent Gastrointestinal Bleeding

As noted in the Introduction, by a January 2014 rating action, the RO, in part, granted service connection for recurrent gastrointestinal bleeding; an initial noncompensable rating was assigned, effective August 21, 2008--the date VA received the Veteran's original claim for compensation for this disability.  The Veteran was informed of the RO's decision that same month.  (See letter from the RO to the Veteran, dated in late January 2014, received into the Veteran's Virtual VA electronic record on January 27, 2014).  In correspondence to VA, received by the RO in February 2014, the Veteran disagreed with the initial noncompensable rating assigned to the service connected gastrointestinal disability.  (See February 2014 letter from the Veteran to the RO, date stamped in February 2014 and received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on August 22, 2016).  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  Manlincon, supra.  Thus, this issue will be addressed in the remand section below.  On remand, the RO should provide the Veteran with an SOC that addresses the above-cited initial evaluation claim.

iii) TDIU Claim

A further determination on the initial and increased claims for the service-connected postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities disorder and left and right knee disabilities could profoundly affect the TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board will defer action on the TDIU claim at this time, pending further action ordered on the rating claims herein.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the development requested above, schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities and to comment upon the severity of the disability throughout the pendency of this appeal. 
 
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with electronic record, to include treatment records, lay statements and the Court's February 2016 Memorandum Decision. 

The examiner should report all signs and symptoms necessary for rating the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities under the rating criteria.
 
      The examiner should discuss the following: 
whether the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities includes pes planus.  If so, the examiner should state whether the Veteran's flatfeet are unilateral or bilateral and whether such is pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.
 
a. Whether the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities includes claw feet.  If so, the examiner should state whether such is unilateral or bilateral, and should indicate which of the following best apply (1) all toes tending to dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; or, (3) marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity.
 
b. The examiner should state whether the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities represents a slight, moderate, moderately severe, or severe disability, or whether there is actual loss of use of the foot.
 
c. The examiner should state whether the Veteran's postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes are manifested by corns and/or collisosities that are (i) unstable or painful; (ii) superficial and nonlinear and cover an area or areas of 144 square inches (929 sq. cm.) or greater; (iii) deep and nonlinear and cover an area or areas of at least six (6) square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).
 
d. An opinion as to whether the Veteran's inability to walk (i.e., she is limited to walking a quarter mile) or stand for long periods (i.e., she cannot stand for more than five (5) minutes) are caused by a lack of effective functioning of one or both feet would also be helpful to the Board.

e. The examiner should also comment on functional impairment caused by the Veteran's service connected disabilities (postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities; left and right knee disabilities; hypertension; tinnitus; bilateral hearing loss; and recurrent episodes of gastrointestinal bleeding), relative to whether these disabilities would  preclude gainful employment for which she would otherwise be qualified.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination to determine the current severity of her left and right knee disabilities.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left and right knees, active motion, and passive motion, weight-bearing and non weight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left and right knee motions:

a. What is the extent of any additional limitation of any left and right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  

b. The examiner should note the degree of severity of any instability or subluxation of either knee; determine if the left and/or right knee locks and if so the frequency of the locking; and note the presence of any effusion into the left and/or right knee joint.

c. The examiner should also comment on functional impairment caused by the Veteran's service-connected disabilities (postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities; left and right knee disabilities; hypertension; tinnitus; bilateral hearing loss; and recurrent episodes of gastrointestinal bleeding), relative to whether these disabilities would preclude gainful employment for which she would otherwise be qualified.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her left and right knee disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  Provide the Veteran and her representative with an SOC on the issue of entitlement to an initial compensable disability rating for recurrent gastrointestinal bleeding.  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

5.  Thereafter, readjudicate the claims, to include consideration of the application of the bilateral factor for the Veteran's claims for an increased rating in excess of 30 percent for postoperative left fifth osteotomy with bilateral hallux valgus, hammertoes, and callosities.   Readjudication of the claims for increased ratings in excess of 30 percent for the service-connected foot and left knee disabilities and claim for an initial rating in excess of 10 percent for the service-connected right knee disability should include consideration of Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App 11 (1999), respectively.

If any benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

